UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2008



MULUALEM TAKELE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-362-452)


Submitted:   June 18, 2003                 Decided:   June 26, 2003


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth H. McGrail, Washington, D.C.; Richard S. Bromberg,
Washington, D.C., for Petitioner.      Robert D. McCallum, Jr.,
Assistant Attorney General, David V. Bernal, Senior Litigation
Counsel, Nelda C. Reyna, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mulualem Takele, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the   Board    of   Immigration   Appeals

(“Board”).     The order affirmed, without opinion, the immigration

judge’s decision ordering Takele’s removal to Ethiopia and denying

his applications for asylum and withholding of removal.

      The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).             We conclude that the record

supports the immigration judge’s conclusion that Takele failed to

establish his eligibility for asylum.               See 8 C.F.R. § 208.13(a)

(2002); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir. 1999).              As the

decision in this case is not manifestly contrary to law, we cannot

grant the relief that Takele seeks.

      Accordingly, we deny the petition for review.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              PETITION DENIED




                                       2